Citation Nr: 1501681	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  07-15 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to an initial compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO granted service connection for a left ear hearing loss disability but denied service connection for a right ear hearing loss claim.  

In September 2009, January 2011, November 2012, December 2013, and August 2014, the Board remanded the claims currently on appeal to the RO for further development.  

The Board ordered the August 2014 remand in order to obtain an additional opinion from the VA audiologist who completed the Veteran's February 2013 audiology examination.  That action has been completed, and the issue has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).    


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss did not have onset during his active service, was not caused by his active service, did not manifest within one year of separation from active service, and was not caused or aggravated by his service-connected left ear hearing loss.  

2.  The Veteran's left ear hearing loss is manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), no greater than 55 decibels (dB) for the left ear, and speech recognition scores no lower than 68 percent for the left ear.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014)

2.  The criteria for an initial compensable disability rating have not been met for  left ear hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Veteran in April 2006 and October 2007.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination and opinion, as well as supplementary addendum opinions, in February 2013, February 2014, and October 2014.  Those opinions described the Veteran's bilateral hearing loss disability, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds compliance with the Board's remand directives.  In its December 2013 decision, the Board remanded the issues on appeal for a medical opinion that was absent from a February 2013 VA examination report.  After that opinion was obtained, the issue was returned to the Board and was remanded yet again in August 2014.  In the August 2014 decision, the Board remanded the issues on appeal in order to obtain an opinion as to whether the Veteran's service-connected left ear hearing loss disability aggravates his right ear hearing loss.  Essentially, the remand was ordered to address a secondary theory of service connection.  The February 2013 examination, taken with its February 2014 and October 2014 addendum opinions, satisfies the remand directives of not only the December 2013 and August 2014 remands, but the previous Board remands of record.  Thus, there has been compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There is a rebuttable presumption of service connection for certain chronic diseases, including sensorineural hearing loss, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2014).  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

As an initial matter, the Board notes that the Veteran is service-connected for left ear hearing loss and tinnitus due to noise exposure in service based on his military experience.  In particular, the Veteran was exposed to an explosion on his left side during combat.  Thus, noise exposure in service is conceded, and the Veteran has established an in-service event or injury for his claim of service connection for his right ear.  

Audiologic testing results are documented in a February 2013 VA examination report.  The results showed puretone thresholds in dB, at 500, 1000, 2000, 3000, and 4000 Hz, of 20, 20, 20, 40, and 30, respectively, of the right ear.  In his right ear, the Veteran's auditory threshold is 40 dB at 3000 Hz, satisfying the criteria of 38 C.F.R. 3.385.  Therefore, the present disability element of service connection is met.  

However, there is no evidence of record of a nexus between the Veteran's current right ear hearing disability and an in-service event or injury.  

In January 2006, the Veteran presented at VA for an initial audiology consultation.  He reported hearing loss in the left ear only, and received a hearing aid for his left ear only.  Right ear hearing was reported as "primarily normal."  

Subsequently, VA afforded the Veteran an examination with regard to his bilateral hearing loss claim in July 2006.  The Veteran reported that he had hearing loss in his left ear which occurred when he was in Vietnam.  Particularly, the Veteran alleged that a land mine exploded near his left side, causing his left ear to bleed and his hearing to be severely impaired for "about three weeks."  While tests of the left ear revealed high frequency sensorineural hearing loss in the left ear, tests of the right ear revealed normal hearing for VA purposes.  The results showed puretone thresholds in dB, at 500, 1000, 2000, 3000, and 4000 Hz, of 20, 10, 10, 30, and 25 of the right ear, respectively.  The speech recognition score was 94 percent for the right ear.  The Board notes that these results are not considered disabling for VA purposes.  38 C.F.R. § 3.385.  

VA afforded the Veteran another audiology examination in April 2011.  Puretone thresholds in dB, at 500, 1000, 2000, 3000, and 4000 Hz, were 10, 15, 15, 30, and 25 in the right ear, respectively.   The speech recognition score was 94 percent for the Veteran's right ear.  Like his VA examination in July 2006, the VA examination in April 2011 revealed no hearing loss disability for the Veteran's right ear.  

As mentioned above, the VA examiner that administered the February 2013 audiology examination provided addendum opinions in February 2014 and October 2014.  These opinions addressed the issue of service connection for the Veteran's right ear hearing loss claim on a direct theory of entitlement and secondary theory of entitlement, respectively.  In the February 2014 opinion, the examiner concluded that it was less likely as not that the Veteran's right ear hearing loss was caused by or a result of military noise exposure.  As her rationale, the examiner cited audiometric evidence in the Veteran's service treatment records, which indicate that the Veteran had normal hearing at entry into service, during service, and at discharge from service.  She further cited the lack of significant threshold shift at any frequency during the Veteran's service.  

Next, in her October 2014 addendum opinion, the examiner provided that it was less likely than not that the Veteran's right ear hearing loss was aggravated by his service-connected left ear hearing loss.  She cited the lack of scientific evidence that indicate a hearing loss in one ear could cause or aggravate hearing loss in the other.  The examiner then returned to her rationale for her opinion regarding a direct theory of entitlement.  She argued that her review of the record had revealed normal hearing in the Veteran's right ear until 2013, "which is very distant in time to [the Veteran's] military service (retired in 1981)."  

The Board finds this examination and subsequent addendums to be adequate.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's medical records and history.  38 C.F.R. § 3.159(c) (4).  The examiner also described her opinion with sufficient detail for the Board to make an informed decision, and the examiner provided an analysis to support her conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).

Further, the Board sees the February 2013 examination and subsequent opinions in February 2014 and October 2014 as highly probative as to whether the Veteran's current hearing loss disability in his right ear is related to his active service or to a service-connected disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board finds this evidence to be the most probative evidence of record as to whether the Veteran's current right ear hearing loss is due to noise exposure in service or due to his left ear hearing loss.  There is no countervailing probative evidence. 

By filing his claim, the Veteran has implicitly provided a nexus opinion with regard to the cause of his right ear hearing loss.  The Board finds that the Veteran's testimony that his military service caused his right ear hearing loss is not competent evidence.  

There is no evidence that the Veteran has expertise in determining the cause of hearing loss manifesting years after exposure to loud noise.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically. See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  Such facts as whether the nexus question is a complex one and whether the answer to the question can be provided by reliance on one's five senses are relevant to whether lay opinion evidence is competent evidence. See Jandreau v. Nicholson, 492 F.3d, 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds that the Veteran's nexus opinion in this regard is not competent evidence.  This is a complex medical question involving audiological testing, training in the sensorineural system, and knowledge as to how to interpret symptoms and test results to assess etiology.  It is also not a question answerable by reliance on one's five senses. As such, the Veteran could not determine the cause of the hearing loss, only that he experiences hearing loss.

Finally, the Veteran's claim must fail on a presumed basis, as there is no evidence that right ear hearing loss manifested within one year of active service.  Indeed, the evidence of record indicates that right ear hearing loss did not manifest until many years after his separation from service.  

For the reasons stated above, the Board finds that the preponderance of evidence is against a finding that the Veteran's current right ear hearing loss had onset during service, was caused by his active service, or manifested within one year of separation from active service.  Therefore the appeal must be denied as to the issue of entitlement to service connection for right ear hearing loss. There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86 (2014).  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  In either pattern, the Roman numeral designation for the ear will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  In this case, the second pattern applies to the left ear.  

The February 2013 Compensation and Pension audiology examination report is the most recent audiological test of record.  The testing results revealed puretone thresholds in dB, at 1000, 2000, 3000, and 4000 Hz, of 25, 70, 65, and 60 of the left ear, respectively, which average to 55 dB.  Speech recognition was 68 percent for the left ear.

Application of Table VI with regard to the left ear yields assignment of Roman numeral V.  However, as the left ear's puretone thresholds at 1000 and 2000 Hz are 25 dB and 70 dB, respectively, it has an exceptional pattern of hearing impairment and falls within the scope of 38 C.F.R. § 4.86(b).  Accordingly, the left ear's Roman numeral designation will be the higher of the two results from Table VI and Table VIA.   Table VIA yields a Roman numeral designation of IV, which is automatically elevated to the next higher Roman numeral designation of V.  Id.  Table VI yields a Roman numeral designation of V, which is automatically elevated to Roman numeral VI.  Therefore, the Veteran's left ear will designated according to Table VI, which taken in conjunction with 38 C.F.R. § 4.86(b), yields a Roman numeral designation of VI for the Veteran's left ear.  

Next, for purposes of applying the chart at Table VII, the non-service connected right ear is assigned the Roman numeral designation I.  38 C.F.R. § 4.85(f).  Application of Table VII with Roman numerals VI for the left ear and I for the right ear yields a noncompensable rating. 

The February 2013 audiology examination reflects the most hearing loss with regard to the Veteran's left ear.  Thus, the most recent and most severe audiologic results for the Veteran's left ear still yield a noncompensable rating.    

In summary, the preponderance of evidence is against granting a compensable schedular rating for left ear hearing loss.  Therefore, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial compensable disability rating for left ear hearing loss is denied.




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


